MR. JUSTICE ADESKO delivered the opinion of the court. Plaintiff filed a complaint for separate maintenance. Defendant filed a motion to dismiss this complaint and subsequently filed an answer and appearance. The case was heard as a contested matter and plaintiff was granted a decree of separate maintenance. The only post-decree proceeding within 30 days after the entry of the decree was a petition for fees by the first attorney who represented plaintiff. A hearing on the petition was continued from time to time and on October 6, 1967, an order was entered vacating the decree of separate maintenance. No ruling was made regarding the attorney’s fees. Defendant’s subsequent petition to vacate the order of October 6, 1967, was denied and this appeal followed. Defendant has filed his brief and abstract and complied with all the statutory requirements and rules of this court for prosecuting an appeal. No appearance or brief has been filed by appellee. This failure by appellee to comply with the rules of this court makes it unnecessary for us to discuss the case in full. We reverse the order of October 6, 1967, vacating the decree of separate maintenance. Parkside Realty Co. v. License Appeal Commission, 87 Ill App2d 374, 231 NE2d 654 (1967); Beinarauskas v. Beinarauskas, 90 Ill App2d 381, 234 NE2d 16 (1967); C.I.T. Corp. v. Blackwell, 281 Ill App 504 (1935). The petition of plaintiff’s first attorney, which sought an order of court with respect to the matter of fees, is remanded to the Circuit Court of Cook County for hearing. Judgment reversed and cause remanded with directions. BURMAN, P. J. and MURPHY, J., concur.